                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CARRIE CORRIGAN and
SHANE WHELCHEL,

                       Plaintiffs,

               v.                                                    Case No. 20-C-1515

FIRST BANK AND TRUST COMPANY, et al.,

                       Defendants.


              ORDER GRANTING MOTION TO COMPEL ARBITRATION


       Plaintiffs in the above matter sued a number of financial institutions and other entities for

violations of the Fair Credit Reporting Act. 15 U.S.C. § 1681 et seq. One of the defendants,

Citibank N.A., has filed a Motion to Compel Arbitration and Stay the Action. Citibank contends

that the contract governing Plaintiffs’ account requires arbitration of disputes arising out of the

transaction. Plaintiffs do not oppose Citibank’s motion.

       Based upon the foregoing, the Motion to Compel Arbitration is GRANTED and Citibank

will be dismissed from this action. The action as to Citibank will not be stayed, since the action is

expected to go forward and Plaintiffs’ dispute with Citibank will be resolved through arbitration.

       SO ORDERED at Green Bay, Wisconsin this 17th day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-01515-WCG Filed 12/17/20 Page 1 of 1 Document 47
